DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a patient support handle having a frame and wheels as well as a controller, classified in A61G2203/32.
II. Claims 16-20, drawn to a patient support handle having a frame and an inner and outer shaft, classified in A61G7/08.

The inventions are independent or distinct, each from the other because:
	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design i.e. Invention II does not require wheels and Invention I does not require an outer and inner shaft and a grip coupled to the outer shaft.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patentably distinct inventions require a different field of search (e.g., searching different CPC groups or subgroups, or employing different search strategies or search queries). Such burden is not limited to searching or finding prior art for the patentably distinct inventions, but also includes the examination burden required to evaluate any relevant prior art for these inventions, and when applicable, formulate distinct rejections for these inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
	During a telephone conversation with Brian Cheslek on 11/08/2021 a provisional election was made without traverse to prosecute invention I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6 and 10 as well as dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "the switch".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation “the push force”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8-10, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160374874 issued to Trepanier in view of U.S. Publication No. 20190298590 issued to Patmore.


claim 1,
	Trepanier discloses a patient support apparatus comprising: (Trepanier: FIG. 1 (20)) a frame; (Trepanier: FIG. 1 (28, 22)) at least one wheel coupled to the frame; (Trepanier: FIG. 1 (24)) a vertical transport handle coupled with the frame; (Trepanier: FIGS. 1 and 8 (92, 80)) a grip coupled with the vertical transport handle; (Trepanier: FIG. 3 (78, 80) there appears to be a covering (78) that covers the handle (92) as well as (80) which may be interpreted as a grip) at least one grip sensor coupled to the grip at a vertical position on the vertical transport handle; (Trepanier: FIG. 4 (84) is indirectly coupled to the grip (78) which is in a vertical position with respect to the floor) and a controller (Trepanier: FIG. 1 (54)) … (Trepanier: [0050] and [0054] … and wherein in response to the push force reaching a threshold value, the controller responds by activating a power drive mode that rotates the at least one wheel to propel the patient support apparatus. (Trepanier: [0044] “Drive system 52 is integrated into person support apparatus 20 and reduces the amount of force required by a caregiver to push person support apparatus 20 from one location to another. A pair of controls 54 (only one visible in FIG. 1) are positioned at head end 38 of person support apparatus 20 and are used to control the driven wheel. As will be discussed in greater detail below, when a user pushes in a forward direction 56 or a reverse direction 58 on one or both of controls 54, the drive system 52 drives one or more of the wheels 24 such that the person support apparatus 20 moves in the forward or reverse direction 56 or 58.” Wherein the drive system may be interpreted as a power drive mode)
	Trepanier does not appear to disclose a controller configured to: determine the vertical position of a user applied force to the grip sensor; determine an amount of user applied torque applied to the at least one grip sensor; determine a push force using the determined vertical position and the determined torque;
a controller configured to determine the vertical position of a user applied force, determine an amount of user applied torque applied to the at least one grip sensor; (Patmore: [0100] “The load cell 310 may be a six degree of freedom force/torque sensor capable of sensing forces along three axes and torques about three axes” wherein the examiner interprets any force that is not applied by a user or is below a certain threshold i.e. force of air hitting the bar, a fly landing on the handle etc. as a force) determine a push force using the determined vertical position and the determined torque; and wherein in response to the push force reaching a threshold value, (Patmore: [0098] “The load cell 310 senses the forces F1 or F2 applied by the user on the T-bar handle 400 and sends the engaged signal to the controller 126 (the load cell 310 indicates a non-engaged state in the absence of applied forces or forces below a predetermined threshold).” Wherein the examiner interprets a force applied by a user as a push force)
	It would have been obvious for one having ordinary skill in the art to modify the controller of Trepanier to be configured to determine vertical positions of a user applied force/torque as taught by Patmore in order to avoid accidental activation of the power drive system of Trepanier if a negligible force is applied to the device in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 1.
	Neither reference appears to disclose wherein the at least one grip sensor further includes an upper grip sensor and a lower grip sensor.

	It would have been obvious for one having ordinary skill in the art to add another sensor i.e. lower grip sensor (84) to the embodiment of FIG. 4 of Trepanier in order to determine with better accuracy, how much force is being applied in a certain part of the device of Trepanier and to further accommodate a user’s preference for where he/she would place his hands in which one of ordinary skill in the art would have recognized as a predictable result.
	Furthermore, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Regarding claim 5,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 1, wherein the at least one grip sensor spans substantially along a length of the grip. (Trepanier: FIG. 4 see how (84) spans along the length of grip (78))

Regarding claim 8,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 1, further comprising: a strain gauge assembly electrically coupled to the grip sensor. (Trepanier: [0063] “Forces exerted on handle 78 (up/down and forward/reverse) therefore create a strain on load cell 84 that is measured by the internal strain gauges of load cell 84.”)


claim 9,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 1, wherein the grip includes a length … and extends substantially orthogonal from a floor surface. (Trepanier: FIG. 3 see how grip (80) includes a length and is orthogonal from a floor surface)
	Trepanier does not appear to disclose grip includes a length of approximately 15 to 35 centimeters.
	However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case the length of the grip (80) or (78) would not otherwise affect the operation of the device.

Regarding claim 10,
	Trepanier discloses a patient support apparatus comprising: (Trepanier: FIG. 1 (20)) a frame; (Trepanier: FIG. 1 (22)) a vertical transport structure coupled with the frame; (Trepanier: FIG. 1 (28)) a grip coupled with the vertical transport structure; (Trepanier: FIG. 3 (78, 80) there appears to be a covering (78) that covers the handle (92) as well as (80) which may be interpreted as a grip which is coupled to the frame (28)) at least one grip sensor coupled to the grip on the vertical transport structure; (Trepanier: FIG. 4 (84) is indirectly coupled to the grip (78) which is in a vertical position with respect to the floor) … wherein the controller activates a power drive mode upon determining that the push force has reached a threshold value corresponding to the vertical position of the user applied force and propel patient support apparatus. (Trepanier: [0044] “Drive system 52 is integrated into person support apparatus 20 and reduces the amount of force required by a caregiver to push person support apparatus 20 from one location to another. A pair of controls 54 (only one visible in FIG. 1) are positioned at head end 38 of person support apparatus 20 and are used to control the driven wheel. As will be discussed in greater detail below, when a user pushes in a forward direction 56 or a reverse direction 58 on one or both of controls 54, the drive system 52 drives one or more of the wheels 24 such that the person support apparatus 20 moves in the forward or reverse direction 56 or 58.” Wherein the drive system may be interpreted as a power drive mode)
	Trepanier does not appear to disclose a controller configured to: determine the vertical position of a user applied force to the grip sensor;
	However, Patmore discloses controller configured to: determine the vertical position of a user applied force to the grip sensor; (Patmore: [0100] “The load cell 310 may be a six degree of freedom force/torque sensor capable of sensing forces along three axes and torques about three axes” see also Patmore: [0098] “The load cell 310 senses the forces F1 or F2 applied by the user on the T-bar handle 400 and sends the engaged signal to the controller 126 (the load cell 310 indicates a non-engaged state in the absence of applied forces or forces below a predetermined threshold).” Wherein the examiner interprets a force applied by a user as a push force)




claim 12,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 10, wherein the at least one grip sensor spans substantially along a length of the grip. (Trepanier: FIG. 4 see how (84) spans along the length of grip (78))

Regarding claim 14,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 10.
	Neither reference appears to disclose wherein the at least one grip sensor further includes an upper grip sensor and a lower grip sensor.
	However, Trepanier discloses in another embodiment (FIG. 5) a lower grip sensor (84) located at (80).
	It would have been obvious for one having ordinary skill in the art to add another sensor i.e. lower grip sensor (84) to the embodiment of FIG. 4 of Trepanier in order to determine with better accuracy, how much force is being applied in a certain part of the device of Trepanier and to further accommodate a user’s preference for where he/she would place his hands in which one of ordinary skill in the art would have recognized as a predictable result.
	Furthermore, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160374874 issued to Trepanier in view of U.S. Publication No. 20190298590 issued to Patmore further in view of U.S. Publication No. 20100104410 issued to Groth.

Regarding claim 6,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 5, wherein the switch further includes an upper switch and a lower switch …(Trepanier: [0047] “Each control 54 also includes a first enable switch 70 and a second enable switch 72. The outputs of the forward/reverse force sensors 66, the up/down force sensors 68, and the first and second enables switches 70 and 72 are all fed to controller 62, which in turn sends commands to drive system 52 and lift system 36” see also FIG. 4)
	Trepanier does not appear to disclose that both upper switch (72) and lower switch (70) are wired in parallel.
	However, Groth discloses that both upper switch (72) and lower switch (70) are wired in parallel. (Groth: [0015] “By wiring a tilt switch 38 in parallel with upper limit switch 20 paper tray 19 will also be prevented from being raised when the lift 7 is tilted more than 5 degrees”)
	It would have been obvious for one having ordinary skill in the art to modify both the upper and lower switches of Trepanier to be wired in parallel as taught by Groth since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than not allow the activation of one of the switches when another one is active and added a safety feature in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160374874 issued to Trepanier in view of U.S. Publication No. 20190298590 issued to Patmore further in view of U.S. Patent No. 4253207 issued to Marcyan.

Regarding claim 11,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 10. 
Trepanier does not appear to disclose wherein the vertical transport structure comprises a support arm including a cord.
	However, Marcyan discloses wherein the vertical transport structure comprises a support arm including a cord. (Marcyan: FIG. 1 support arm (90) is coupled to vertical transport structure via (96) and has a cord (99))
	It would have been obvious for one having ordinary skill in the art to modify the device of Trepanier to have a support arm and a cord as taught by Marcyan since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the device to offer the feature of helping an invalid patient raise himself/herself out of bed in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 13,
	The Trepanier/Patmore combination discloses the patient support apparatus of claim 10.
wherein the vertical transport structure comprises a vertical traction component.
	However, Marcyan discloses wherein the vertical transport structure comprises a vertical traction component. (Marcyan: FIG. 1 support arm (90) is coupled to vertical transport structure via (96) and has a cord (99))
	It would have been obvious for one having ordinary skill in the art to modify the device of Trepanier to have vertical traction component as taught by Marcyan since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the device to offer the feature of helping an invalid patient raise himself/herself out of bed in which one of ordinary skill in the art would have recognized as a predictable result.

Allowable Subject Matter
	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.O./						
Examiner, Art Unit 3673                  			                                                                                                                                                   /DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        				
11/8/2021